Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 1 of 20

ONE INVESTMENT CAPITAL, INC. * IN THE

Plaintiff . * UNITED STATES DISTRICT COURT
v. * FOR

CLIC TECHNOLOGY, INC, * THE DISTRICT OF MARYLAND
Defendant * NORTHERN DIVISION

* CIVIL ACTION NO. 1:18-cv-03410-GLR
* * * % % * * * * * x * %
JOINT MOTION TO SCHEDULE HEARING BEFORE MAGISTRATE
Plaintiff, ONE INVESTMENT CAPITAL, INC. (‘Plaintiff’) and Defendant, CLIC
TECHNOLOGY, INC. (“Defendant”), by their attorneys, hereby file this joint motion to schedule
a hearing before a Magistrate, and state as follows
l. Plaintiff filed its Complaint on November 5, 2018 seeking this Honorable Court’s
Order approving a settlement between the Parties under Section 3{a)(10) of the
Securities Act of 1933 (“Section 3(a}(10)”),
2, Plaintiff's Complaint included a copy of a Settlement Agreement and Stipulation dated
October 10, 2018, executed by Plaintiff and Defendant (the “Settlement Agreement”),
which is attached again hereto as Exhibit A.
3. Section 3(a)(10) requires that a hearing on the fairness of the terms of the Settlement
Agreement be conducted by the Court (“Fairness Hearing”), and such Fairness Hearing
may be held before a Magistrate Judge.

_ 4. Plaintiff's Complaint sought as relief the scheduling of a Fairness Hearing.
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 2 of 20

5. Defendant filed its Answer on November 13, 2018, which admitted all allegations in
Plaintiff's Complaint, and which likewise sought as relief the scheduling of a Fairness
Hearing.

6. There is no dispute among the parties as to matters of fact, and the parties affirm that
the terms they have agreed to in the Settlement Agreement are fair to both Plaintiff and
Defendant.

7. The Parties have attached a proposed Order Granting Approval of Settlement
Agreement and Stipulation for this Honorable Court’s review as Exhibit B.

WHEREFORE, for all of the foregoing reasons, the parties jointly and respectfully request

that this Court schedule the matter for a hearing on the fairness of the terms of the Settlement

Agreement before a Magistrate Judge.

Respectfully submitted,

/s/ Matheau J. W. Stout /s/ Glen K, Allen

Matheau J. W. Stout (28054) Glen K. Allen (06150)

400 E. Pratt Street, 8" Floor 502 Edgevale Road
Baltimore, Maryland 21202 Baltimore, Maryland 21210
(410) 429-7076 Tel (410) 802-6453 Tel

(888) 907-1740 Fax

Attorney for Plaintiff Aitorney for Defendant
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 3 of 20

EXHIBIT A
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 4 of 20

SETTLEMENT AGREEMENT AND STIPULATION

THIS SETTLEMENT AGREEMENT and Stipulation dated as of October 10, 2018
(“Agreement”) by and between plaintiff One Investment Capital, Inc. (“PLAINTIFF”), and
defendant CLIC Technology, Inc., a Nevada corporation quoted on the OTC Markets under the
trading symbo! CLCI (“COMPANY”).

BACKGROUND:

WHEREAS, there is a bona fide outstanding Claim against the Company in the form of
7,525,000 shares of common stock (the “Claim”). The Company’s stock only recently became
DTC eligible and began trading in smal! amounts. Therefore, the value of the Claim depends
upon the Company’s fluctuating trading prices on the OTCMarkets.com, as limited by the thin
volume of trading in the Company’s common stock, but is not less than $100,000 (the “Ciaim
Amount”); and

WHEREAS, the Claim originates from a breach of covenant between the Company and
Plaintiff, namely, that the PLAINTIFF purchased registered S-1 stock, which it has been
prevented from depositing despite its purported free trading status; and

WHEREAS, PLAINTIFF acquired the Claim on the terms and conditions set forth in the
documents attached to the S-1 legal opinion dated August 27, 2018 by Jonathan D. Leinwand,
P.A. (the “August 27, 2018 Legal Opinion”); and

WHEREAS, PLAINTIFF and the Company desire to resolve, settle, and compromise the
Claim through the exchange of the Claim for newly issued common stock exempt from
registration and free of restricted legend pursuant to Section 3(a)(10) of the Securities Act of
1933 (the “Act”), subject to compliance with the provisions hereof.

1
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 5 of 20

NOW, THEREFORE, the parties hereto agree as follows:

1. Defined Terms. As used in this Agreement, the following terms shall have the
following meanings specified or indicated (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

"AGREEMENT" shall have the meaning specified in the preamble hereof.
» “CLAIM AMOUNT” shall mean the an amount equal to the value of the 7,525,000

of common stock, and-not less than $100,000..

"COMMON STOCK” shall mean the Company's common stock, $0.001 par value
per share, and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as and when declared)
and assets (upon liquidation of the Company).

“COURT” shall mean the United States District Court for the District of Maryland,
Northern Division, located in Baltimore, Maryland.

"DTC" shall have the meaning specified in Section 3b.
"DWAC" shall have the meaning specified in Section 3b.
. "FAST" shall have the meaning specified in Section 3b.

“PRINCIPAL MARKET” shall mean the Nasdaq National Market, the Nasdaq
SmallCap Market, the OTC Markets, the American Stock Exchange or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for the Common
Stock.

“SETTLEMENT SHARES” shail have the meaning specified in Section 3a.

"TRADING DAY" shall mean any day during which the Principal Market shall be

open for business.
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 6 of 20

"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to
any substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).

2. Fairness Hearing. Upon the execution hereof, Company and PLAINTIFF agree,
pursuant to Section 3(a)(10) of the Act, and the applicable section of the General Statutes of
Maryland, to promptly submit the terms and conditions of this Agreement to the Court for a
hearing on the fairness of such terms and conditions, and the issuance exempt from registration
of the Settlement Shares. This Agreement shall become binding upon the parties only upon entry
of an order by the Court (the “Order’).

3. Settlement Shares. a. Following entry of an Order: by the Court in accordance
with Paragraph 2 herein and the delivery by PLAINTIFF and Company of the Stipulation of
Dismissal (as defined below), in settlement of the Claim, the Company shall issue and deliver to
PLAINTIFF a number of shares of its Common Stock equal to the amount of Claim, free of
restrictive legend (the “Settlement Shares”), subject to ownership limitations as set forth below

b. No later than the fifth Trading Day following the date that the Court enters the
Order, time being of the essence, Company shall: (i) cause its legal counsel to issue an opinion to
Company’s transfer agent, in form and substance reasonably acceptable to PLAINTIFF and such
transfer agent, that the shares of Common Stock to be issued are legally issued, fully paid and
non-assessable, are exempt from registration under the Securities Act, may be issued without
restrictive legend, and may be resold by PLAINTIFF without restriction pursuant to the Court
Order; and (ii) issue the Settlement Shares by physical delivery, or as Direct Registration

Systems (DRS) shares to PLAINTIFF’s account with The Depository Trust Company (DTC) or
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 7 of 20

through the Fast Automated Securities Transfer (FAST) Program of DTC’s Deposit/Withdrawal
Agent Commission {(DWAC) system, without any legends or restriction on transfer pursuant to
the Court Order. The date upon which the Settlement Shares has been received into
PLAINTIFF’s account and are available for sale by PLAINTIFF shall be referred to as the
“Issuance Date”.

c. The Company shail deliver to PLAINTIFF the Settlement Shares. The
common stock for CLIC only recently became DTC eligible and there is very limited trading
volume. Due to this, it is difficult to accurately value the fair market value of the Settlement
Shares, since there is very little “market” at this time. However, the parties reasonably estimate
that the fair market value of the Settlement Shares to be received by PLAINTIFF is equal to at
least $100,000.

d. Notwithstanding anything to the contrary contained herein, the Settlement
Shares beneficially owned by PLAINTIFF at any given time shall not exceed the number of such
shares that, when aggregated with all other shares of Company then beneficially owned by
PLAINTIFF, or deemed beneficially owned by PLAINTIFF, would result in PLAINTIFF
owning more than 9.99% of all of such Common Stock as would be outstanding on such date, as
determined in accordance with Section 16 of the Exchange Act and the regulations promulgated

‘

thereunder. In compliance therewith, the Company agrees to deliver the Initial Issuance and any
additional issuances in one or more tranches.

4, Necessary Action, At all times after the execution of this Agreement and entry of
the Order by the Court, each party hereto agrees to take or cause to be taken all such necessary

action including, without limitation, the execution and delivery of such further instruments and
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 8 of 20

documents, as may be reasonably requested by any party for such purposes or otherwise
necessary to effect and complete the transactions contemplated hereby.

5. Releases. Upon receipt of all of the Settlement Shares required to be delivered
hereby, in consideration of the terms and conditions of this Agreement, and except for the
obligations, representations and covenants arising or made hereunder or a breach hereof, the
parties hereby release, acquit and forever discharge the other and each, every and all of their
current and past officers, directors, shareholders, affiliated corporations, subsidiaries, agents,
ernployees, representatives, attorneys, predecessors, successors and assigns (the “Released
Parties”), of and from any and all claims, damages, cause of action, suits and costs, of whatever
nature, character or description, whether known or unknown, anticipated or unanticipated, which
the parties may now have or may hereafter have or claim to have against each other with respect
to the Claim. Nothing contained herein shall be deemed to negate or affect PLAINTIFP’s right

and title to any securities heretofore or hereafter issued to it by Company or any subsidiary of

4

Company.
6. Representations. Company hereby represents, warrants and covenants to
PLAINTIFF as follows:

a. There are 350,000,000 shares of Common Stock of the Company

authorized, as of October 10, 2018;
b. The shares of Common Stock to be issued pursuant to the Order are duly
authorized, and when issued will be duly and validly issued, fully paid and non-assessable, free

and clear of all liens, encumbrances and preemptive and similar rights to subscribe for or

purchase securities;
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 9 of 20

c. Upon Court approval of this Stipulation and entry of the Order, the shares
will be exempt from registration under the Securities Act and issuable without any restrictive
legend pursuant to Section 3(a}(10);

d. The Company has, or will have, reserved from its duly authorized capital
stock a number of shares of Common Stock at least equal to the number of shares that could be
issued pursuant to the terms of the Order;

€. If at any time it appears reasonably likely that there may be insufficient
authorized shares to fully comply with the Order, Company shall promptly increase its
authorized shares to ensure its ability to timely comply with the Order;

f. The execution of this Agreement and performance of the Order by
Company and PLAINTIFF will not (1) conflict with, violate or cause a breach or default under
any agreements between Company and any party (or any affiliate thereof) related to the Claim,
or (2) require any waiver, consent, or other action of the Company or any creditor, or their
. tespective affiliates, that has not already been obtained;

g. Without limitation, the Company hereby waives any provision in any
agreement related to the Claim requiring payments to be applied in a certain order, manner, or
fashion, or providing for exclusive jurisdiction in any court other than this Court:

h. The Company has all necessary power and authority to execute, deliver
and perform all of its obligations under this Agreement,

i. The execution, delivery and performance of this Agreement by Company
has been duly authorized by all requisite action on the part of Company (including a majority of

its independent directors), and this Agreement has been duly executed and delivered by

Company;
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 10 of 20

j. Company did not enter into the transaction giving rise to the Claim in
contemplation of any distribution of Company’s Common Stock or other securities;

k. There has been no modification, compromise, forbearance, or waiver
entered into or given by the Company with respect to the Claim. There is no action based on the
Claim by the Company that is currently pending in any other court or other legal venue, and no
judgment based upon the Claim has been previously entered in any legal proceeding;

L [RESERVED]

m. To the best of the Company’s knowledge, PLAINTIFF is not, directly or
indirectly, utilizing any of the proceeds received from the sale of the Settlement Shares to
provide any consideration to or invest in any manner in the Company or any affiliate of the
Company;

n. Company has not received any notice (oral or written) from the SEC or
Principal Market regarding a halt, limitation or suspension of trading in the Common Stock; and

0. [RESERVED]

‘ p. Company acknowledges that PLAINTIFF or its affiliates may from time
to time, hold outstanding securities of the Company, including securities which may be
convertible in shares of the Company’s common stock at a floating conversion rate tied to the
current market price for the stock. The Company’s executive officers and directors have studied
and fully understand the nature of the transaction contemplated by this Agreement and recognize
that they have a potential dilutive effect. The board of directors of the Company has concluded
in its good faith business judgment that such transaction is in the best interests of the Company.

The Company specifically acknowledges that its obligation to issue the Settlement Shares is
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 11 of 20

5

binding upon the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other shareholders of the Company.

7, PLAINTIFF hereby represents, warrants and covenants to Company as follows:

a. It is a corporation company duly filed and in good standing under the laws
of Delaware; and

b. The execution, delivery and performance of this Stipulation by
PLAINTIFF has been duly authorized by all requisite action on the part of PLAINTIFF, and this
Stipulation has been duly executed and delivered by PLAINTIFF.

8. Continuing Jurisdiction. In order to enable the Court to grant specific
enforcement or other equitable relief in connection with this Agreement, (a) the parties consent
to the continuing jurisdiction of the Court for purposes of enforcing this Agreement, and (b) each
party to this Agreement expressly waives any contention that there is an adequate remedy at law
or any like doctrine that might otherwise preclude injunctive relief to enforce this Agreement.

9. Conditions Precedent/ Default.

a. If Company shall default in promptly delivering the Settlement Shares to
PLAINTIFF in the form and mode of delivery as required by Section 3 herein;
b. If the Order shall not have been entered by the Court on or prior to

December 31, 2018;

c. If the Company shall fail to comply with the Covenants set forth in
Paragraph 15 hereof;
‘ d. If Bankruptcy, dissolution, receivership, reorganization, insolvency or

liquidation proceedings or other proceedings for relief under any bankruptcy law or any law for

the relief of debtors shall be instituted by or against the Company; or if the trading of the
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 12 of 20

Common Stock shall have been halted, limited, or suspended by the SEC or on the Principal
Market; or trading in securities generally on the Principal Market shall have been suspended or
limited; or minimum prices shall have been established for securities traded on the Principal
Market; or there shall have been any material adverse change (i) in the Company’s finances or
operations, or (ii) in the financial markets such that, in the reasonable judgment of PLAINTIFF,
makes it impracticable or inadvisable to trade the Settlement Shares; and such suspension,
limitation or other action is not cured within ten (10) trading days; then, at the sole option of
PLAINTIFF, PLAINTIFF may deem the Company to be in default of the Agreement and Order,
and PLAINTIFF may treat this Agreement as null and void.

10. Information. Company and PLAINTIFF each represent that prior to the
execution of this Agreement, they have fully informed themselves of its terms, contents,
conditions and effects, and that no promise or representation of any kind has been made to them
except as expressly stated in this Agreement.

Ll. Ownership and Authority. PLAINTIF F represents and warrants that it has not
sold, assigned, transferred, conveyed or otherwise disposed of any or all of any claim, demand,
right, or cause of action, relating to any matter which is covered by this Agreement, that each is
the sole owner of such claim, demand, right or cause of action, and each has the power and
authority and has been duly authorized to enter into and perform this Agreement and that this
Agreement is the binding obligation of each, enforceable in accordance with its terms.

12. No Admission. This Agreement is contractual and it has been entered into in
order to compromise disputed claims and to avoid the uncertainty and expense of prolonged

litigation. This Agreement and each of its provisions in any orders of the Court relating to it
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 13 of 20

shall not be offered or received in evidence in any action, proceeding or otherwise used as an
admission or concession as to the merits of the Action or the liability of any nature on the part of
any of the parties hereto except to enforce its terms.

13. Binding Nature, This Agreement shall be binding on all parties executing this
Agreement and their respective successors, assigns and heirs.

14. Authority to Bind. Each party to this Agreement represents and warrants that the
execution, delivery and performance of this Agreement and the consummation of the
transactions provided im this Agreement have been duly authorized by all necessary action of the
respective entity and that the person executing this Agreement on its behalf has the full capacity
to bind that entity. Each party further represents and warrants that it has been represented by
independent counsel of its choice im connection with the negotiation and execution of this
Agreement, and that counsel has reviewed this Agreement.

15. Covenants,

a. For so long as PLAINTIFF or any of its affiliates holds any Settlement
Shares, neither Company nor any of its affiliates shall, without the prior written consent of
PLAINTIFF (which may not be unreasonably withheld), vote any shares of Common Stock
owned or controlled by it (unless voting in favor of a proposal approved by a majority of
Company’s Board of Directors), or solicit any proxies or seek to advise or influence any person
with respect to any voting securities of Company; in favor of (1) causing a class of securities of
Defendant to be delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities association, (2)
causing a class of equity securities of Company to become eligible for termination of

registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended,
a

Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 14 of 20

(3) taking any action which would impede the purposes and objects of this Settlement
Agreement,

b. Upon the signing of the Order by the Court, the Company shall file such
OTCMarkets.com or SEC filings as may be required in respect of this Settlement Agreement.

16. Indemnification. Company shall indemnify, defend and hold PLAINTIFF and
its affiliates harmless with respect to all obligations of Company arising from or incident or
related to this Agreement, including, without limitation, any claim or action brought
derivatively or directly by shareholders of Company.

17. Legal Effect. The parties to this Agreement represent that each of them has been
advised as to the terms and legal effect of this Agreement and the Order provided for herein,
and that the settkement and compromise stated herein is final and conclusive forthwith, subject
to the conditions stated herein, and each attorney represents that his or her client has freely
consented to and authorized this Agreement after have been so advised.

18. Waiver of Defense. Each party hereto waives a statement of decision, and the
right to appeal from the Order after its entry. Company further waives any defense based on
the rule against splitting causes of action. The prevailing party in any motion to enforce the
Order shall be awarded its reasonably attorney fees and expenses in connection with such
motion, Except as expressly set forth herein, each party shall bear its own attorneys” fees,
expenses and costs.

19. Signatures, This Agreement may be signed in counterparts and the Agreement,
together with its counterpart signature pages, shall be deemed valid and binding on each party

when duly executed by all parties. This Agreement may be amended only by an instrument in

il
aN

Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 15 of 20

writing signed by the party to be charged with enforcement thereof. This Agreement supersedes

all prior agreements and understandings among the parties hereto with respect to the subject

matter hereof.

20. Choice of Law, Etc. Notwithstanding the place where this Agreement may be

 

executed by either of the parties, or any other factor, all terms and provisions hereof shall be
governed by and construed in accordance with the laws of the State of Maryland, applicable to
agreements made and to be fully performed in that State and without regard to the principles of
conflicts of laws thereof. Any action brought to enforce, or otherwise arising out of this
Agreement shall be brought only in Federal District Court located in Baltimore, Maryland.

21. [RESERVED]

22. Inconsistency. In the event of any inconsistency between the terms of this
Agreement and any other document executed in connection herewith, the terms of this
Agreement shall control to the extent necessary to resolve such inconsistency.

23. NOTICES. Any notice required or permitted hereunder shall be given in writing

(unless otherwise specified herein) and shal! be deemed effectively given on the earliest of

(a) the date delivered, if delivered by personal delivery as against written receipt

therefor or by confirmed facsimile transmission,

(b) the seventh business day after deposit, postage prepaid, in the United States

Postal Service by registered or certified mail, or
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 16 of 20

(c} the second business day after mailing by domestic or international express

courier, with delivery costs and fees prepaid,

in each case, addressed to each of the other parties thereunto entitled at the following addresses

(or at such other addresses as such party may designate by ten (10) days’ advance written notice
similarly given to each of the other parties hereto):

Company:

CLIC TECHNOLOGY, INC.
20020 W. Dixie Highway
Suite 1202

Aventura, Florida 33180

i

Plaintift

ONE INVESTMENT CAPITAL, INC.
4474 Weston Road #400
Davie, FL 33331

with a copy to:

Matheau J. W. Stout, Esq.
400 East Pratt Street

&th Floor

Baltimore, Maryland 21202
Tel (410) 429-7076

13
Case 1:18-cv-03410-JMC Document10 Filed 11/14/18 Page 17 of 20

IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and

Stipulation as of the date first indicated above.

ONE INVESTMENT CAPITAL, INC.

    

By:
aicb, President

CLIC TECHNGLOGY, INC.

ay Keman Pond

Name; Roman Bond
Title: Chief Executive Officer

 
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 18 of 20

EXHIBIT B
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 19 of 20

ONE INVESTMENT CAPITAL, INC. * IN THE

Plaintiff * UNITED STATES DISTRICT COURT
v. * FOR

CLIC TECHNOLOGY, INC. | * THE DISTRICT OF MARYLAND
Defendant * NORTHERN DIVISION

* CIVIL ACTION NO. 1:18-cv-03410-GLR

% x % * * * * % ae * % * %

ORDER GRANTING APPROVAL OF SETTLEMENT AGREEMENT AND STIPULATION

This matter having come on for a hearing on the day of , 2018,
to approve the Settlement Agreement entered into as of October 10, 2018, between Plaintiff, One
Investment Capital, Inc. (“Plaintiff”) and Defendant, Clic Technology, Inc. (‘Defendant” and
collectively with Plaintiff, the “Parties”), and the Court having held a hearing as to the fairness of
the terms and conditions of the Settlement Agreement and Stipulation and being otherwise fully
advised in the premises, the Court hereby finds as foliows:

The Court has been advised that the Parties intend that the sale of the Shares (as defined
by the Settlement Agreement and, hereinafter, the “Shares”) to and the resale of the Shares by
Plaintiff in the United States, assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act of 1933 (the “Securities
Act”) in reliance upon Section 3(a)(10} of the Securities Act based upon this Court’s finding herein
that the terms and conditions of the issuance of the Shares by Defendant to Plaintiff are fair to

Plaintiff;
Case 1:18-cv-03410-JMC Document 10 Filed 11/14/18 Page 20 of 20

The hearing having been scheduled upon the consent of Plaintiff and Defendant, Plaintiff
has had adequate notice of the hearing and Plaintiff is the only party to whom Shares will be issued
pursuant to the Settlement Agreement,

The terms and conditions of the issuance of the Shares in exchange for the release of certain
claims as set forth in the Settlement Agreement are fair to Plaintiff, the only party to whom the
Shares will be issued;

The fairness hearing was open to Plaintiff. Plaintiff was represented by counsel at the
hearing who acknowledged that adequate notice of the hearing was given and consented to the
entry of this Order. .

It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation
is hereby approved as fair to the party to whom the Shares will be issued, within the meaning of
Section 3(a)(10) of the Securities Act and that the sale of the Shares to Plaintiff and the resale of
the Shares in the United States by Plaintiff, assuming satisfaction of all other applicable securities
laws and regulations, will be exempt from registration under the Securities Act of 1933. The
Settlement Agreement and Stipulation entered into between the parties is hereby approved and the
parties are ordered to comply with same. The United States District Court for the District of
Maryland, Northern Division reserves jurisdiction over the parties to this action as well as the
subject matter herein for purposes of contempt and enforcement of the Settlement Agreement and
Stipulation as well as for such other purposes as allowed by law.

SO ORDERED, this day of , 2018.

 

conformed copies to:
